The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,4-12,14-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Pratt et al (20120117094).

As per claim 1, Pratt et al (20120117094) teaches a computer-implemented method, comprising: receiving, , first audio data corresponding to a microphone of a first device (as, mobile device having microphone input – para 0092);
 the first audio data representing a voice of a user; determining, a user profile corresponding to the first audio data by determining that the first audio data corresponds with to voice fingerprint data associated with the user profile (as using a registration mechanism including biometric information – para 0077, first 3 lines; which includes voice characteristics – last 3 lines)),
 determining that the user profile is associated with at least one customization parameter; based at least in part on the user profile corresponding to the first audio data and the user 
 causing the first device to be operated using the at least one customization parameter (changing the features/functions of the device based on the profile – para 0055, see fig. 1 in general, and fig. 4 with the specifics). 

As per claim 2, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising: using the first audio data to determine a location of the first device, wherein the at least one customization parameter is determined based at least in part on the location (as using the subscriber identity along with the location of the mobile device – para 0093). 

As per claim 4, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising: receiving operational data representing operation of the first device using the at least one customization parameter; determining a second customization parameter based at least in part on the operational data; and associating the second customization parameter with the user profile (as, the member can customize multiple features of the device – para 0070 – in the example of a vehicle, the drivers seat setting and the passenger seat setting). 

As per claim 5, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising: sending, from a remote device to the first device, data representing the at least one customization parameter (as transmitting customizing information from the handheld device to the customizable apparatus – fig. 1, subblock 108 to 102 ). 

As per claim 6, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising: storing, by the at least one remote device, data associating the first device with an identity of the user (as storing the member information/profile – para 0048). 

As per claim 7, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a user interface using the at least one customization parameter (as using a GUI – para 0084, with a user-interface software – para 0085, with the customization parameters – para 0098). 

As per claim 8, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising causing the first user device to operate an output process using the at least one customization parameter (as, sending/performing the action/command after establishing the customization – para 0079 – performing the functionality). 

As per claim 9, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate a display using the at least one customization parameter (para 0084 show a display for the mobile device). 

As per claim 10, Pratt et al (20120117094) teaches the computer-implemented method of claim 1, further comprising causing the first device to operate an input process using the at least one customization  parameter (as, after member has been verified, receiving a customizable profile – para 0086)). 

	Claims 11,12,15-20 are system claims performing the steps of the method steps in claims 1-3,5-10 above and as such, claims 11,12,15-20 are similar in scope and content to claims 1-3,5-10 and therefore, claims 11,12,15-20 are rejected under similar rationale as presented against claims 1-3,5-10 above.  Furthermore, Pratt et al (20120117094) teaches processor and storage/memory – para 0004, or in the environment of a remote location, a device with a process/memory – Fig. 1). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pratt et al (20120117094) in view of  Matthews III (20130295913).
Pratt et al (20120117094) does teach the concept of a changeable customization profile, based on length of time or a certain operation – para 0048, but does not explicitly teach a disassociation of the profile with the device, when the user is no longer using the device; however,  Matthews III (20130295913) teaches determine personalized information associated with the identity of the user; associate, by the at least one remote device, the personalized information with the first device; after association of the personalized information with the first device (as tying the user and privileges – para 0044-0047, with the device), determine the user is no longer operating the first device; and after determination of the user is no longer operating the first device, disassociate, by the at least one remote device, the personalized information with the first device (as, shutting down the device – para 0053, 0054; and changing membership and settings, to the control hub – para 0113).  Therefore, it would have been obvious to one of ordinary skill in the art of customizable device settings to modify the system of Pratt et al (20120117094) with re-setting customized profile settings, as taught by Matthews III (20130295913) because it would advantageously provide for customization for different users, on the same device – para 0038. 

Claim 13 is a system claims performing the steps of the method steps in claim 3 above and as such, claim 13 is similar in scope and content to claim 3 above and therefore, claims 13 is rejected under similar rationale as presented against claims 3 above.  Furthermore, Pratt et al (20120117094) teaches processor and storage/memory – para 0004, or in the environment of a  remote location, a device with a process/memory – Fig. 1)
Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the use of the Pratt reference to address the newly amended claim limitations.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.
Basu (6219640) teaches facial recognition tied with audio feature extraction and speaker identification (Fig. 1, subblock 28, performing the audio-visual verification), wherein the video/face movements – fig.1, subblock 20,24; and fig. 1 subblock 14,16; and col. 1 lines 50-62, col. 6 lines 4-58; wherein mouth features are used – col. 4 lines 10-15.  
Hansen (20140075351) teaches an activation application matrix that tracks device usage with the current user profile with tracking application usage (para 0179).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
03/29/2022